Citation Nr: 1607675	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  12-16 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left ear hearing loss disability.

2.  Entitlement to service connection for a right ear hearing loss disability.

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for a low back disability. 

5.  Entitlement to service connection for left foot plantar fasciitis. 

6.  Entitlement to service connection for an eye disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) in the Army National Guard from October 1991 to March 1992.  The Veteran had additional active service from October 1994 to March 2000. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2016, the Veteran testified at a hearing held at the RO before the undersigned.  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issue of entitlement to service connection for an eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran does not have a current hearing loss disability in the left ear.

2.  A right ear hearing loss disability manifested during active service.

3.  Tinnitus was not manifested during active service or ACDUTRA, is not related to active service or ACDUTRA, and an organic disease of the nervous system was not manifested within one year from the date of separation from service.

4.  A low back disability was not manifested during active service or ACDUTRA, is not related to active service or ACDUTRA.

5.  Left foot plantar fasciitis is not etiologically related to the Veteran's active service or ACDUTRA.


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was not incurred in or aggravated by 
active service or ACDUTRA.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  A right ear hearing loss disability was incurred in active service.  38 U.S.C.A. 
§§ 1110,  5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

3.  Tinnitus was not incurred in or aggravated by active service or ACDUTRA, and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

4.  A low back disability was not incurred in or aggravated by active service or ACDUTRA.  38 U.S.C.A. §§ 1110,  5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  Left foot plantar fasciitis was not incurred in or aggravated by active service or ACDUTRA.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the Board is granting the right ear claim, VA's duties to assist and notify have been satisfied.  The VCAA applies to the instant claims of entitlement to service connection for a left ear hearing loss disability, tinnitus, low back disability, and left foot plantar fasciitis. 

The RO provided pre-adjudication VCAA notice by a letter dated in June 2010.  The Veteran was notified of the evidence needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for effective dates of the claims.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records (STRs), post-service treatment records, and lay statements have been associated with the record.  

In January 2016, the Veteran testified at a Board hearing.  Neither the Veteran nor his representative have identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned Veterans Law Judge (VLJ) clarified the issues on appeal, elicited testimony on the elements necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claims.  These actions satisfied the duties an VLJ has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. § 3.103(c)(2).

The Veteran was afforded VA examinations in December 2009 and February 2010.  The AOJ also obtained an addendum VA medical opinion in June 2010.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Service Connection 

As an initial matter, the Board notes that the Veteran does not allege, and the evidence does not reflect, that the disabilities for which he claims entitlement to service connection are the result of participation in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system (such as sensorineural hearing loss and tinnitus) and arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent cause.  38 C.F.R. § 3.303(b).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

A.  Hearing Loss and Tinnitus

The Veteran contends that his bilateral hearing loss disability and tinnitus were caused by exposure to excessive noise in-service.  His DD-214 Form shows that he was a heavy-wheeled vehicle mechanic.  The Board concedes in-service noise exposure. 
The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Veteran's March 2000 separation audiogram showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
5
10
0
RIGHT
10
5
5
5
25

The Veteran's ear and ear drums were evaluated as normal. 

The Veteran was afforded a VA examination to determine the nature and extent of his claimed bilateral hearing loss disability and tinnitus in February 2010.  After service, the Veteran hunted two to three times per year.  The Veteran had a current complaint of tinnitus that occurred weekly.  He stated that his tinnitus had its onset years ago.

The examination showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
10
15
20
RIGHT
10
15
15
15
40

Speech audiometry (CNC) revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.

As discussed, 38 C.F.R. § 3.385 requires that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are less than 94 percent. 

In regard to the Veteran's left ear hearing acuity, the evidence of record demonstrates that there are no auditory thresholds of 40 decibels or greater.  In addition, he does not have three or more thresholds of 25 decibels or greater.  CNC speech recognition was not less than 94 percent. 

To the extent that the Veteran contends that he has impaired hearing of the left ear, this is demonstrated in the examination report.  However, the audiometry results of record show that the Veteran does not meet the criteria for a hearing loss disability of the left ear for VA purposes under 38 C.F.R. § 3.385.  Although he is competent to report that a physician told him he had hearing loss, he is not competent to establish the criteria as set forth in 38 C.F.R. § 3.385.  

The Veteran has not submitted any evidence establishing that he has a left ear hearing loss disability for VA compensation purposes during the appeal period.  He has been accorded ample opportunity to present evidence in support of his claim, and he has failed to do so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).  We again note that the evidentiary defect was identified during the hearing and he was provided an opportunity to submit evidence.

In the absence of a current disability, service connection may not be granted for left ear hearing loss.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist). 
The Veteran's right ear pure tone threshold was 40 decibels at 4000 hertz.  The February 2010 VA examiner diagnosed sensorineural hearing loss of the right ear.  Therefore, he has a current right ear hearing loss disability.  See 38 C.F.R. § 3.385.  

The February 2010 VA examiner opined that the Veteran's right ear hearing loss was not caused by service.  She elaborated that the Veteran's hearing was in the normal range at his exit examination at the 4000 hertz level.  The Board finds that the VA examiner's is of little probative value as it asserts that the Veteran's right ear hearing acuity was in the normal range at separation.  However, a review of the March 2000 separation examination shows that the Veteran had a pure tone threshold of 25 decibels at 4000 hertz and 30 decibels at 6000 hertz.  Therefore, the Veteran had right ear hearing loss in-service.  See Hensley, 5 Vet. App. at 157.  The Veteran's February 2010 VA examination results show a worsening of the Veteran's hearing loss at 4000 hertz.  

Thus, based on the in-service incurrence, the in-service noise exposure, and a worsening of the Veteran's hearing loss in the right ear, the Board finds that service connection for the Veteran's right ear hearing loss disability is warranted.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

In June 2010, the AOJ obtained a VA addendum opinion to determine the nature and etiology of the Veteran's tinnitus.  The VA examiner indicated that the Veteran endorsed symptoms of periodic tinnitus.  He opined that the Veteran's tinnitus was not caused by in-service noise exposure.  The VA examiner explained that period or intermittent tinnitus heard on a weekly basis is not pathologic tinnitus secondary to cochlear damage.

A veteran is competent to give evidence about what he or she has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  Under certain circumstances, a layperson is also competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran is competent to report tinnitus.  However, his statements regarding the onset of tinnitus have been vague.  At the VA examination, he reported that tinnitus had its onset years ago and the notice of disagreement states that the Veteran has always had tinnitus.  However, the March 2000 separation examination is devoid of complaints regarding tinnitus.  The Veteran did disclose depression, fatigability, weight gain, headaches, etc.  The Board finds the Veteran's contemporaneous denial of tinnitus provided in the March 2000 examination more probative than his later statements that he has always had tinnitus.  Furthermore, the Veteran's lay statements are outweighed by the June 2010 VA examiner's opinion that considered the Veteran's lay statements, clinical results, and a review of the relevant medical literature.

Based upon a review of the record, the Board finds that the Veteran's right ear hearing loss disability had its onset in service.  Therefore, service connection is granted for the Veteran's right ear hearing loss disability.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

However, for the reasons expressed above, the Board finds that the preponderance of the evidence is against the claims of entitlement to service connection for a left hearing loss disability and tinnitus.  Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefits sought on appeal are accordingly denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Low Back Disability 

The Veteran testified that he injured his back while carrying chains in service.  He explained that he was given stretching exercises and took Motrin.  Over time, his back recovered, but he then re-injured his back while carrying a 50 pound item upstairs.

The STRs document that in February 2000, the Veteran was seen with complaints of mid and lower back pain following a car accident.  In March 2000, the Veteran was seen for a follow-up.  Walking and driving did not bother him.  However, heavy lifting, push-ups, and sit-ups caused sharp localized pain just below the shoulder blades.  The Veteran was advised not to do push-ups, sit-ups, pull-ups, or heavy lifting for seven days.  The Veteran's March 2000 separation examination noted lower back pain.

In December 2009, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed low back disability.  The Veteran described intermittent lower back pain that began in-service.  He endorsed low back pain that occurred weekly and lasted between one and two days.  The spine was evaluated as normal.  There were no incapacitating episodes or limitations regarding walking.  The VA examiner diagnosed lumbar strain.  His lumbar strain did not result in him missing time from his job as a sound and light technician.  The VA examiner opined that the Veteran's mechanical low back pain was not related to events that occurred in service.  The VA examiner explained that the STRs did not indicate chronicity and the physical examination was unremarkable. 

The Board has considered the Veteran's statements regarding his lower back disability.  The Veteran is competent to provide evidence of that which he experiences, including his symptomatology and medical history.  See Layno, 6 Vet. App. at 465.  In addition, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.  The Board finds the Veteran to be competent and credible.  However, the Board does not find his statements to be probative as the VA examiner's opinion, which was based on an extensive review of the record, a thorough examination, and the VA examiner's medical expertise.

Lastly, the Veteran may not be granted service connection for his lumbar strain as he does not have a current diagnosis of arthritis.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

In sum, for the reasons expressed above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a low back disability.  Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefits sought on appeal is accordingly denied.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.

C.  Left Foot Plantar Fasciitis

The Veteran testified that his left foot plantar fasciitis began in service and never resolved. 

The STRs document that in April 1999, the Veteran was treated for left heel pain after a volleyball game and short run.  In June and July 1999, the Veteran was seen again for left heel pain.  Subsequently, the Veteran was diagnosed with plantar fasciitis in August 1999.  He was given an injection, and directed to stretch and use a night splint.  His feet were evaluated as normal at the March 2000 separation examination.  

In December 2009, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed left foot plantar fasciitis.  The Veteran described intermittent left foot pain and pain in the arch of his left foot that occurred after a prolonged walk.  Upon examination, there was no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing in the left foot.  The VA examiner diagnosed left foot plantar fasciitis.  The VA examiner opined that the Veteran's left foot plantar fasciitis was less likely than not related to events that occurred in service.  The Veteran was discharged from service in 2000 and had not seen a medical provider for problems related to his feet.  The VA examiner commented that the Veteran's physical examination was unremarkable. 

The Board has considered the Veteran's statements regarding left foot plantar fasciitis.  The Veteran is competent to provide evidence of that which he experiences, including his symptomatology and medical history.  See Layno, 6 Vet. App. at 465.  In addition, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.  The Board finds the Veteran to be competent and credible.  However, the Board does not find his statements to be probative as the VA examiner's opinion, which was based on an extensive review of the record, a thorough examination, and the VA examiner's medical expertise.

Lastly, to the extent that the Veteran asserts that his left foot plantar fasciitis never resolved, the Board does not find this assertion credible.  The March 2000 separation examination showed his feet as normal and did not include any notations for foot pain.  Additionally, the Veteran reported lower back pain on his separation examination.  When the Veteran was given the opportunity to report left foot pain at his separation examination, he was silent.  

Furthermore, the Board notes the Veteran's contentions of left plantar fasciitis symptoms both during and since his active military service.  However, the Veteran is not entitled to service connection for this claim based on continuity of symptomatology since his military discharge because he does not have a current chronic diagnosis, as stated under the laws and regulations.  His current diagnosis of left plantar fasciitis is not considered a chronic disease under the statute.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for this claim.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2015); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. 
§ 3.309(a)). 

In sum, for the reasons expressed above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for left foot plantar fasciitis.  Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefit sought on appeal is accordingly denied.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for a left ear hearing loss disability is denied.

Service connection for a right ear hearing loss disability is granted. 

Service connection for tinnitus is denied. 

Service connection for a low back disability is denied. 

Service connection for left foot plantar fasciitis is denied. 


REMAND

The Veteran testified that brake line fluid was sprayed in his eyes during service.  He added that his vision has been cloudy since his in-service accident.  In the June 2012 VA Form 9, the Veteran stated that he was treated for a cataract by a private physician.  The STRs indicate that the Veteran was seen for eye pain and swelling after material entered his eyes while he was working on a vehicle.  Therefore, a remand is necessary to afford the Veteran a VA examination to determine the nature and etiology of his claimed eye disability.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran with a VA examination to determine the nature and etiology of his claimed eye disability. 

The Veteran's claims folder should be reviewed by the examiner in conjunction with the examination.  The examiner is asked to address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed eye disability was incurred during active service.  

The examiner must include in the examination report the rationale for any opinion expressed.  

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue the Veteran and his representative a supplemental statement of the case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


